 PARANITE WIRE & CABLE DIV.Paranite Wire & Cable Division,Essex WireCorporationandJim Oberer and LocalLodge No. 24,International Association ofMachinists,AFL-CIO,PartytotheContract.Case 17-CA-2712.May 3, 1967DECISION AND ORDERBy MEMBERS FANNING, BROWN, AND JENKINSOn June 6, 1966, Trial Examiner Wallace E.Royster issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practices andrecommended that these allegations of thecomplaint be dismissed. Thereafter, Respondentand General Counsel filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith.1.The record evidence, as more fully set forth intheTrialExaminer'sDecision, reveals that onDecember 23, 1964, the Union was certified as thecollective-bargaining representative of Respondent'semployees at the Topeka plant. The partiescommenced contract negotiations in January 1965.On January 29, the union representatives reachedagreement on contract terms with Respondent'sattorney and negotiator, Walter Schrodi. Thereafter,the 12 employees in the unit were assembled in theplant to listen to Union Representative McEvoyexplain the provisions of the agreement and to hisrecommendation that the employees ratify theagreement. However, all but the two employees whoserved on the negotiating committee were stronglyopposed to approving the wage provisions of thecontract. Some of the employees suggested that thenegotiators be sent back to try again. Whereupon,McEvoy informed the employees he had obtained allthat he could from the Respondent, warned theemployees that Respondent had closed plants in thepast and might well close the Topeka plant, and319stated that in these circumstances a strike would beunwise.When it appeared that ratification of theagreement was unlikely, at the invitation of McEvoy,AttorneySchrodiaddressedtheassembledemployees. According to the credited testimony,Schrodi told the employees, "We don't pay highwages. We have taken strikes. It wasn't too long agowe took a 60-day strike and we settled it theemployees' way and after that, a few months afterthat the place was padlocked up" and that "thecompany might not go to that trouble here, theymight just close the doors before it got started goodhere." In addition, other credited testimony revealsthat Schrodi, among other remarks, stated, "If wehad labor trouble, we could close down and we [donot] have too much invested. We closed down backeast" and "if we have labor trouble here, we willclose the plant down and move out," and finally,"Fellows, this is what the company officer [sic] andIdon't think they will go any higher if you go onstrike, I suppose, as they don't have much investedhere, they will close the doors and move out of thecountry."After Schrodi departed, McEvoy called for a voteon contract approval, and the employees approvedthe contract with the existing wage provisions by avote of 7 to 5. One of the seven testified that when heheard Schrodi's threats to close the plant "thatpushed the panic button for me, thatis when I votedfor the contract."The Trial Examiner found that the above-described threats were in fact made and that theapprovalofthecontractwasobtained incircumstances where the employees were led tobelieve that their choice was to accept the contractor to chance the closing of the plant. We agree withthese findings. However, the Trial Examiner, relyingonAmerican Ship Building Co. v. N.L.R.B.,380 U.S.300, andTextileWorkersUnion of America v.DarlingtonManufacturingCo.,380U.S.263,concluded that such threats did not constitute aviolationofSection8(a)(1)asalleged in thecomplaint,because in the circumstances, theemployees did not have a protected right to be freeof such coercion in their efforts to obtain a moreacceptablewage scale. The General Counselexcepts to this conclusion of the Trial Examiner. Wefind merit in General Counsel's exceptions.In holding that an employer may close his entirebusinesswithoutcommitting an unfair laborpractice, "even if the liquidation is motivated byvindictiveness towards the union," the SupremeCourt inDarlingtonmade the following comment:"Nothing we have said in this opinion would justifyanemployerinterferingwithemployeeorganizational activities by threatening to close hisplant...." Contrary to the Trial Examiner, we donot believe that the Court intended by this languagetosanctionsuchconductwhen directed at164 NLRB No. 48 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDnonorganizational employee activities which are alsoprotected by Section 7 of the Act. Indeed, it isapparent that the Court was drawing a distinctionbetween unlawful threats to close a plant and theannouncement of a decision to close "alreadyreached by the board of directors or othermanagement authority empowered to make such adecision."We believe the Trial Examiner failed togiveproper recognition to this distinction inconcluding that Respondent's threat to close itsplant did not constitute a violation of the Act.Furthermore, assuming,arguendo,an employer maylawfully threaten that he will engage in a lockoutwhich would be permissible underAmerican Ship,that is not what occurred here. Rather, it was clearlystated that the possible consequence of failure toratify the contract was the complete closing of theplant and cessation of business at that location, withthe resultant permanent loss of their jobs. We are ofthe opinion that the threats here involved aregoverned by legal principles which are substantiallydifferentfrom those applicable to situationsinvolving actual plant closures and lockouts, and wedo not deem relevant to our decision herein theprinciples applied by the Court inDarlingtonandAmerican Ship.As previously noted, the employees wereassembled, albeit at Respondent's plant duringworking hours, to receive a report from theirrepresentativeswith respect to the terms of theagreement reached between them and Respondent,and to consider whether or not to ratify it. Anoverwhelmingmajority of the employees weredissatisfiedwith the wage provisions contained inthe agreement and were prepared to reject theagreement on this ground. No serious contention canbe made that the employees were not engaged inprotected concerted activities.'We have already expressed our agreement withthe Trial Examiner's findings that Schrodi made thethreats attributed to him and that these threats had acoercive effect on the employees' decision to acceptthe contract. It is also apparent that McEvoy wasaware of Respondent's past plant closures, and thatthe fear of similar events occurring at the Topekaplant was of grave concern to him when he urged theemployees to ratify the contract. While it is true thatSchrodi came into the ratification meeting at thebehest of the employees, the invitation did not carrywith it a license to coerce the employees in theirchoice whether to approve or reject the contract. Asstated in theJack Roeschcase,supra,this conductplainly created an atmosphere not conducive to afree exchange of ideas between the Union and itsconstituents concerning the negotiated agreement,and thereby constituted an inexcusable intrusioninto the private affairs of the Union and theemployees it represented. Accordingly, we concludethat Respondent, by threatening to close its plant ifthe employees did not ratify the contract, violatedSection 8(a)(1) of the Act.2.We agree, for the reasons stated by the TrialExaminer, that Respondent violated Section 8(a)(2)of the Act by urging and soliciting employees toexecute checkoff authorizations in favor of theUnion.THE REMEDYHaving found that Respondent engaged inconduct in violation of Section 8(a)(1) of the Act bythreatening to close its plant, we shall order that itcease and desist from such unlawful conduct andpost the usual notices. We shall also require that thecontract entered into between the Respondent andthe Union and ratified on January 29, 1965, be setaside asit ismanifest that the ratification thereofwas obtained through duress and coercion. Weadopt the Trial Examiner's recommended Remedyas to the 8(a)(2) violation.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Paranite Wire &Cable Division, Essex Wire Corporation, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as herein modified:1.Reletter paragraph 1(b) as 1(d) and add thefollowing as paragraphs 1(b) and (c):"(b)Threatening to close its plant if theemployees do not ratify the contract.""(c)Enforcing or giving effect to the contractratified on January 29, 1965, or any modification,extension, or renewal thereof."2.The notice attached to the Board's Decisionherein is substituted for the notice attached to theTrial Examiner's Decision.'Jack Roesch, d/b/aRoeschTransportation Company, WesternTrail Stages, and Best Way Charter Service,157 NLRB 441.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board,and in order to effectuatethe policies of the National Labor Relations Act, asamended,we hereby notify our employees that:WE WILL NOT offer to applicants foremploymentdues-deductionauthorizationforms for the purpose of withholding dues andfees in connection with membership in LocalLodgeNo. 24,InternationalAssociation ofMachinists,AFL-CIO,in any circumstancestending to suggest to such applicants that theexecution of such a form is in any respect arequisite of employment. PARANITE WIRE & CABLE DIV.WE WILL NOT threaten our employees withplant closure if they do not ratify a contractagreed upon by the Company and the Union.WE WILL NOT enforce or give effect to thecontract between the Company and the Unionwhich was ratified on January 29, 1965, or anymodification, extension, or renewal thereof.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their right to self-organization,to form, join, or assist the above-named Unionor any other labor organization, to bargaincollectively through representatives of theirown choosing, to engage in concerted activitiesfor the purpose of collective bargaining, or forother mutual aid or protection, or to refrain fromany or all such activities.PARANITE WIRE& CABLEDIVISION, ESSEX WIRECORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 610 Federal Building, 601 East 12th Street,Kansas City, Missouri, Telephone FRanklin 4-7000.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWALLACE E. ROYSTER, Trial Examiner: This matter wastried before me in Topeka, Kansas, on January 11, 1966.At issue is whether Paranite Wire & Cable Division, EssexWire Corporation, herein the Respondent, at its plant inTopeka, Kansas, engaged in violations of Section 8(a)(1)and (2) of the National Labor Relations Act, as amended,herein the Act; threatened employees with closing theplant to force agreement to a collective-bargainingcontract;urged and solicited employees to executecheckoff authorizations in favor of Local Lodge No. 24,InternationalAssociationofMachinists,AFL-CIO,herein the Union; and told employees that favorabletreatment by the Respondent was conditioned uponmembership in the Union.'Upon the entire record in the case, in consideration ofthe briefs filed and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESSOF THERESPONDENTThe complaint alleges, the answer admits, and I findthat the Respondent is a Michigan corporation with its321principal office and place of business at Fort Wayne,Indiana, operating a plant in Topeka,Kansas. It is engagedin the manufacture, sale, and distribution of electrical wireand other electrical products. In connection with operationof the Topeka plant, the Respondent makes annualpurchases of material and products valued in excess of$50,000 coming to Topeka from points outside the State ofKansas, and in the same period, ships from Topeka topoints outside the State of Kansas goods and productsvalued at more than $50,000. I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn December 23, 1964, the Union was certified as thecollective-bargainingrepresentativeofRespondent'semployees at the Topeka plant. Negotiations lookingtoward the execution of a contract began in January. Thelast bargaining meetingtook place on January 29. On thatoccasion the Union's negotiators,George McEvoy, a unionemployee,DelbertNew and George Masters, bothemployed by the Respondent, reached agreement withWalter Schrodi, Respondent's attorney and negotiator onthe terms of the contract. The 12 employees in thebargaining unitwere then assembled in the plant andlistened to McEvoy as he explained to them the provisionsof the agreement reached and his recommendation thatthe employees ratify it. One or more of the employeesaffected protested that the wage rates were too low.McEvoy said that he had gotten all that he could from theRespondent, warned that the Respondent had closedplants inthe past and might do so in Topeka, andsuggested that a strike would beunwise.When it appearedthat the ratification was unlikely, McEvoy asked the groupif they would like to hear from Attorney Schrodi. Therewas anaffirmative response and Schrodi was called to themeeting.DelbertNew testified that on this occasionSchrodi explained that the Respondent did not pay highwages; that at another of Respondent's plants, after a 60-day strike, the Respondent accepted the demands of theUnion but continued its operation for a few months only;and that this might happen in Topeka.Thomas Berberich, another of the employees inattendance, testified that Schrodi described the contractreached with the negotiators as a good one, establishinghigher wages than those paid in some of Respondent'splants. Schrodi went on to say, according to Berberich,that if there was labor trouble at the Topeka plant, it couldbe closed for the Respondent did not have much investedthere.Employees Morris Persing and George Rustin, bothtestified that on this occasion Schrodi threatened theclosing of the plant in the event of labor trouble or a strike.George Masters, one of the Union's negotiators, calledas a witnessby the Respondent, testified that he did notrecall any mention by Schrodi of closing the plant butconceded that he might not have heard all that Schrodisaid at themeeting.'Charge served July 2, 1965; complaint issued October 22,following. All dates mentioned are in 1965 except where otherwisestated. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDElmer Tornquist, who was present at the ratification butwho is no longer in Respondent's employ, testified thatSchrodi made no threats. George McEvoy testified to thesame effect.Walter Schrodi, from the witness stand,denied that he made anymentionof closing the plant onJanuary 29.There is evidence that before the meeting opened onJanuary 29 all of the employees excepting the two whowere on the negotiating committee were strongly opposedto approving the wage provisions in the contract. Duringthe course of the meeting, before Schrodi appeared, someof them suggested that the negotiators be sent back to tryagain.After Schrodi spoke to the group, a motion toapprove the contract was carried by a vote of 7 to 5. One ofthe seven, Eldon Rice, testified that when he heard thethreat to close the plant "that pushed the panic button forme, that is when I voted for the contract."Considering the testimony of all of those who werequestioned about the happenings at this meeting, I amconvinced that the threats attributed to Attorney Schrodiwere, in fact, made and that the approval of the contractwas obtained in circumstances where the employeesaffected were led to believe that their choice was to acceptthe contract or to chance the closing of the plant.Counsel for the General Counsel asserts that a threat toclose a business in an effort to coerce employees in theexercise of rights guaranteed in Section 7 of the Act,constitutes a violation of Section 8(a)(1) of the Act.Assuming this to be so the question remains, however, didthe employees in the circumstances recited have aprotected right to be free of such coercion in their effortsto obtain a more acceptable wage scale?All of the cases cited by counsel for the General Counselin support of this aspect of the complaint concernsituations where an employer used the threat of closingeither to dissuade employees from selecting a bargainingrepresentativeoraspartof a course of conductintermeshedwith a refusal to bargain.In all suchsituations it is obvious that the employees were coerced inthe exercise of Section 7 rights. In the matter here fordecision there is no complaint of a refusal to bargain andsuch an allegation could not be sustained had it beenadvanced. The Respondent was willing indeed to deal withthe Union and to contract with it. In factit isalleged thatthe Respondent gave the Union unlawful assistance andthe General Counsel would like to show (if Section 10(b)permitted) that the Union obtained its majority statusthrough Respondent's favor.Although employees have the right to be free ofemployer interference, restraint,and coercion in theselection of a bargaining representative and in utilizingthat representative for purposes of bargaining,it does notfollow of course that employer interferences,restraints,and coercions may not lawfully be used to persuadeemployees to accept the contract terms, otherwise lawful,sought by the employer. The fault that the employeesfound in the provisionalagreementreached between theRespondent and the union negotiators was principally inthe wage rates. They thought that they should be paidmore. The Respondent was unwilling to satisfy this desireand the union negotiators thought that they had done aswell as they could. Of course the employees were free toreject the contract offered to them and to strike, if they feltso disposed, in an attempt to better it.Certainly, the threat2TextileWorkersUnionofAmericavDarlingtonManufacturing Co.,380 U S 263, 274.that if they did so the plant might close was potentlydissuasive.Ithas now authoritatively been decided that, absentpurposes or motivations not shown to be present here, anemployer may close his business "even if the liquidation ismotivated by vindictiveness towards the union" withoutcommitting an unfair labor practice.2May then anemployer threaten to close his operation in order to bringhis employees to heel? In the decision just cited the Courtsaid that its holding on the legality of closing was not to beinterpretedto justifythreats to closewhich interfered withemployeeorganizationalactivities.Clearly,however,Respondent's threats were not uttered at a time when itsemployees were engaged in such activities.The organizingperiod was over. The Respondent had recognized and hadbargained with the Union.It is now decisional law that a:Lockout may well dissuade employees from adheringto the position which they initially adopted in thebargaining, but the right to bargain collectively doesnot entail any "right"to insist on one's position freefrom economic disadvantage.Properanalysis of theproblem demands that the simple intention to supporttheemployer'sbargainingpositionastocompensation and the like be distinguished from ahostility to theprocessof collectivebargaining whichcould suffice to render a lockout unlawful.3Following this holding and its logic, it seems clear thatas the Respondent could have locked out its employees inan attempt to gain ratification of the contract, it also couldhave threatened to do so. But theAmerican Shipdecisionisnot dispositive of the issue presented here unless athreat to close a business is the practical equivalent of athreat to lockout.The effect of such threats upon employees will alwaysdepend tosome extentto the credibility accorded to them.Assuming that Respondent's employees took Schrodi athis word (and at least one of them did), then they couldhave believed, as Respondent desired, that a strike mightbring their employment to an end. This was a developmentwhich they were unwilling to risk so they approved thecontract. Had the threat been to lockout, a different courseof actionmight have been chosen. The effect onemployees would have been no more burdensome than astrike and perhaps less so for it is by no means clear thatemployees locked out in such circumstances could bereplaced permanently as strikers might be. So the threat toclose is a more powerful weapon in the employer's arsenalthan the threat to lockout. I am supplied with no authority,however, and I have found none which instructs that thepotency or efficacy of the threat is a guide to decision.Harking back toAmerican Ship,the Court commented:Havingprotectedemployeeorganizationincountervailance to the employers'bargaining power,and having established a system of collectivebargaining whereby the newly coequal adversariesmightresolvetheirdisputes,theActalsocontemplated resort to economic weapons shouldmore peaceful measures not avail.Sections 8(a)(1) and8(a)(3) do not give the Board a general authority toassess the relative economic power of the adversariesin the bargaining process and to deny weapons to oneparty or the other because of its assessment of thatparty'sbargaining power.'AmericanShtpBuilding Co V N.L.R.B,380 U.S 300, 309,317. PARANITE WIRE & CABLE DIV.I conclude upon this record that the Respondent wasfree to refuse to continue its operation unless theemployees would ratify the contract offered to them and asfree to threaten to do so. I find no violation of the Act in thethreats to close or of possible closing voiced by AttorneySchrodi.In the contract between the Respondent and the Union,the former agreed to withhold union dues and fees fromthe earnings of those employees who authorized it to do so.John Suback, the plant manager, testified that after thecontract became effective many employees questionedhim about the dues-checkoffauthorizationswith the resultthat he directed James Ireland, the personnel manager, to"clear up themess."Ireland testified that in consequencehe obtained a supply of such authorizations and in thecourse of hiring applicants explained that the Union wasbargainingrepresentative and gave them dues-deductionauthorizations. Ireland denied that he ever asked any ofthese persons to execute an authorization. Jerry O'Donnelltestified that upon the occasion of his hire on May 26,Ireland asked if he would like to join the Union and offeredhim a dues-authorization card. Joseph Berberich testifiedthat he was hired on June 1 and that Ireland then askedhim if he wanted to join the Union. Roger Meyer, hired inJune and Dorothy Logan, hired in August, both testifiedthat Ireland gave them dues-authorizationsto sign.MelvinGetsay testified that when he was hired in earlySeptember, Ireland madesome explanationof the Unionand that Getsay signed a dues-withholding card.The contractcontainsno provision conditioningemployment upon the acquirement of union membership.In early September, Ireland testified, he was instructed toend the practice of giving applicants dues-withholdingauthorizations and that he did so. Ireland testified that hehad no interestin recruitingmembers for the Union andthat he undertook the business of providing the unionforms to applicants so that other employees would not bedistracted from their work by such activity. This is rathercloseto anadmission that the Respondent did not wantworking employees to take time to solicit members for theUnion and therefore undertook that task itself. Butdecision need not rest upon such a reading of the record. Iam convinced that no matter what Ireland's intention mayhave been henonethelessconveyed to applicants at thetimeof hire, and thusata timewhen a prospectiveemployer's suggestions are almost sureto be heeded, theimpression that the execution of a dues-withholdingauthorization was somehow a part of the hiring procedure.That several newly hired employees in the period fromaboutMay 1 to early September authorized theRespondent to withholdunion duesand fees from theirearnings is clear.It also is clear from the evidence theygave that they receivedthe impressionfrom Ireland thatthe Respondent desired them to give the authorization.Some of them,learningafterward that membership in theUnion was not required, asked for and received the returnof their authorizations.The propriety of telling applicants for employmentthat a union represents the employees in the plant andof explainingthat they may authorize their employertowithhold dues and fees in connection withobtainingand retainingmembershipin that union isnot broadlyin issue here. I find that under the factualfindings made the Respondent encouraged applicantstoexecute dues-deduction authorizations for theUnion in amanner indicatingthatsuch executionswere expected from applicants. By this practice the323Respondent has assisted the Unionin obtainingmembers and to that extent has contributed supportto the Union. I find that in this fashion theRespondent has committed unfair labor practiceswithin the meaning of Section 8(a)(1) and (2) of theAct.About June 1 George Masters, one of those who actedfor the Union in negotiating the contract and one whoappears to have been active in establishing the Union inthe plant, told another employee, Herbert Abbott, thatAbbott's chances for advancement would be heightened ifhe would join the Union. Abbott did so. There is, however,a complete absence of evidence to indicate that when thisadvicewasgiven,Masterswasamanagementrepresentative. About a week later Masters was given anassignmentasleadman.Whether this change toclassificationmade him a supervisor is unnecessary todecide.He was a machine operator when he spoke toAbbott. I find that what Masters said on June 1 is notattributable to the Respondent. I will recommend thedismissalof the complaint in that particular.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHavingfound that Respondent has engaged in certainunfair labor practices, it will be recommendedthat it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Although theRespondent has halted the practice of offering dues-deductionauthorizationformstoapplicantsforemployment, I consider it appropriate nonetheless for anorder toissueforbidding such a practice in circumstanceswhich reasonably would lead applicants for employment tobelieve that the execution of such a form is in any fashion arequisitesteptoemployment.Because in thecircumstances of this case I consider the assistance thusafforded to the Union not to have contributed in anysubstantial degree to the maintenance of the Union'sstatusasbargainingrepresentative,Iconsider itinappropriate to recommend the withdrawal of recognitionfrom the Union.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.ParaniteWire& Cable Division, Essex WireCorporationis anemployer engaged in commerce withinthe meaning of Section 2(2) of the Act.2.Local Lodge No. 24, International Association ofMachinists, AFL-CIO, is a labororganizationwithin themeaningof Section 2(5) of the Act.3.By offering dues-deduction authorization froms, toapplicants for employment in circumstances tending toinfluence such applicants to execute these forms, theRespondent has assisted and contributed support to theUnion and has therebyengaged inunfair labor practiceswithin the meaning of Section 8(a)(1) and (2) of the Act.298-6680-69-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.5.TheRespondent has not engaged in unfair laborpractices by threatening the possible closure of the plantin the event that contract terms were not ratified.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,I recommend that Paranite Wire & Cable Division, EssexWire Corporation, Topeka, Kansas, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Assisting or contributing support to Local LodgeNo. 24,InternationalAssociationofMachinists,AFL-CIO, or any other labor organization by presentingdues-deduction authorization forms to applicants foremployment in circumstances tending to bring about theexecution of such forms.(b) In any like orsimilarmannerinterferingwith,restraining, or coercing its employees in the right to self-S In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice.In the further event that the Board'sOrder is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallorganization, to form labororganizations, to joinor assistthe above-named Union or any other labororganization, tobargaincollectively through representatives of their ownchoosing,and to engagein concerted activities for thepurpose of collectivebargainingor other mutual aid orprotection, or to refrain from any or all such activities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Post at its plant in Topeka,Kansas, inallplaceswhere notices to employees are customarily posted, copiesof the attached noticemarked "Appendix. 1'4 Copies ofsaid notice to be furnished by the Regional Director forRegion 17, after being duly signed by a representative ofRespondent, shall be posted immediately upon receiptthereof, and bemaintainedby it for 60 consecutive daysthereafter.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 17, KansasCity,Missouri,in writing,within 20 days from the date ofreceipt of this Decision, whatstepshave been taken incompliance.5[Appendix omitted from publication.]be substituted for the words"a Decision and Order."5 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "